          Case 1:20-cr-00093-NONE-SKO Document 129 Filed 01/25/21 Page 1 of 1


1

2

3

4

5

6

7

8                                 IN THE UNITED STATES DISTRICT COURT
9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00093-NONE-SKO
12                                 Plaintiff,
                                                          ORDER UNSEALING INDICTMENT
13                           v.
14   JOSE AVALOS CASTRO ET AL.
15                                  Defendants.
16          The United States having applied to seal the indictment and arrest warrants in the above-
17   captioned proceedings and having applied for the indictment and warrants to remain under seal in order
18   to prevent the destruction of evidence and flight of the target of the investigation, and the arrest warrants
19   now having been executed as to all defendants and the need for sealing has ceased;
20          IT IS ORDERED that the indictment and arrest warrants filed in the above-entitled matter shall
21   be unsealed.
22   IT IS SO ORDERED.
23
        Dated:      January 25, 2021                           /s/ Barbara    A. McAuliffe            _
24                                                      UNITED STATES MAGISTRATE JUDGE
25

26

27

28

      Order Unsealing Indictment and Arrest                1
      Warrants
30
